Name: 2008/277/EC: Commission Decision of 26 March 2008 amending Decision 2001/405/EC in order to prolong the validity of the ecological criteria for the award of the Community eco-label to tissue paper products (notified under document number C(2008) 1222) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  miscellaneous industries;  chemistry;  environmental policy
 Date Published: 2008-03-29

 29.3.2008 EN Official Journal of the European Union L 87/14 COMMISSION DECISION of 26 March 2008 amending Decision 2001/405/EC in order to prolong the validity of the ecological criteria for the award of the Community eco-label to tissue paper products (notified under document number C(2008) 1222) (Text with EEA relevance) (2008/277/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme (1), and in particular the second subparagraph of Article 6(1) thereof, After consulting the European Union Eco-labelling Board, Whereas: (1) The ecological criteria set out in the Commission Decision 2001/405/EC of 4 May 2001 establishing the ecological criteria for the award of the Community eco-label to tissue paper products (2) expires on 4 May 2008. (2) Pursuant to Regulation (EC) No 1980/2000 a timely review has been carried out of the ecological criteria, as well as of the related assessment and verification requirements, established by this Decision. (3) In the light of the review of those criteria and requirements, it is appropriate to prolong the period of validity of the ecological criteria and the requirements for Decision 2001/405/EC for a period of 12 months. (4) Since the review obligation pursuant to Regulation (EC) No 1980/2000 concerns only the ecological criteria and assessment and verification requirements, it is appropriate that Decision 2001/405/EC remains in effect. (5) Decision 2001/405/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 17 of Regulation (EC) No 1980/2000, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2001/405/EC is replaced by the following: Article 3 The ecological criteria for the product group tissue paper, as well as the related assessment and verification requirements, shall be valid until 4 May 2009. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 March 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 237, 21.9.2000, p. 1. (2) OJ L 142, 29.5.2001, p. 10. Decision as last amended by Decision 2007/207/EC (OJ L 92, 3.4.2007, p. 16).